Citation Nr: 0325609	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for shingles, also 
claimed as herpes.

4.  Entitlement to service connection for a partial loss of 
the upper mandible due to infection secondary to a tooth 
extraction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claims. 

This claim was previously before the Board in January 2001, 
at which time it was remanded for further development.  Such 
development having been completed for the issue of 
entitlement to service connection for partial loss of the 
upper mandible due to infection secondary to a tooth 
extraction, that claim is addressed in this decision.  The 
issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and shingles, also claimed as herpes, 
are discussed in the remand that follows this decision.  

During the course of this appeal, and subsequent to the 
January 2001 remand, the issues of entitlement to service 
connection for skin disability, claimed as contact dermatitis 
and folliculitis, and entitlement to service connection for 
residuals of an anal fistula were granted.  


FINDING OF FACT

There are no current residuals of a partial loss of the upper 
mandible due to infection secondary to a tooth extraction.  




CONCLUSION OF LAW

A partial loss of the upper mandible due to infection 
secondary to a tooth extraction was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist and notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified in the letters from the RO 
in January 2001 and March 2003, and in the supplemental 
statement of the case (SSOC) issued in March 2003, of the 
evidence necessary for establishment of service connection.  
The discussions in the SSOC and letters from the RO 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements, including notifying the veteran of his and VA's 
respective duties for obtaining evidence and information.  In 
the letters sent to the veteran in January 2001 and March 
2003, the RO requested additional evidence.  In the March 
2003 letter, the RO notified the veteran of the type of 
evidence necessary to substantiate the claim and it informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

There is no indication in the record that any additional 
relevant available evidence has not been obtained.  
Associated with the claims folder are the veteran's service 
medical records, VA treatment records, and private treatment 
records.  The veteran was also afforded a VA examination 
2002.  An additional medical opinion was requested by the 
Board in its January 2001 remand, and the comments provided 
for at the veteran's July 2002 VA examination are sufficient 
and the findings therein show no residuals regarding the 
alleged disability.  The competent medical evidence of record 
established that the veteran does not currently have 
residuals of a partial loss of the upper mandible due to 
infection secondary to a tooth extraction.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, and additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Regarding the issue of entitlement to service connection for 
a partial loss of the upper mandible due to infection 
secondary to a tooth extraction, the record shows that in 
service in September 1967, the veteran had teeth numbers 3, 
12, 13, 14, 15, and 29 extracted due to caries.  In February 
1968, tooth number 7 was removed for prosthetic reasons, 
which also included an operation in March 1968.  Upon 
discharge examination in July 1969, the mouth and throat were 
clinically evaluated as normal, and no mention was made of 
any residual effects from the tooth extractions done in 
service.  

In August 1998, the veteran wrote a letter stating that he 
had dental work done in service in 1967, and that there was 
continued and prolonged bleeding for two weeks after the 
dental work was completed.  He said that a follow-up visit 
revealed that he had an infection due to tooth fragments 
being left inside of his gums, and that, subsequently, oral 
surgery was performed to correct the problem.  The veteran 
says that part of his upper right jawbone was removed.  

In November 1999, the veteran testified at a personal hearing 
at the RO and reiterated his contention that tooth extraction 
in service caused an infection which lead to current mandible 
loss.  

At VA dental examination in July 2002, the examiner reviewed 
the veteran's dental records from service, and noted that the 
veteran was being examined regarding his contention that he 
had loss of the right upper maxilla secondary to infection 
following a tooth extraction while on active duty.  The 
examiner noted that the veteran underwent extraction of the 
teeth, as indicated above, in service.  The examiner also 
noted that the veteran reported removal of some bone at the 
time that tooth number 3 was extracted.  Since that time, the 
veteran felt that something was missing in that area.  He did 
not give a history of facial swelling, purulence, drainage or 
other symptoms of infection after the extractions.  The 
examiner reported that there was no documentation of an 
episode of infection in the medical record.  The examiner 
noted that subsequent to the extraction of the veteran's 
teeth, he had a partial denture fabricated.  Since active 
duty, the veteran had undergone fabrication of several 
maxillary partial denture prostheses.  He had also had cast 
restorations of tooth numbers 6 and 11 with a bar spanning 
them to assist in the retention of the maxillary dental 
prosthesis.  

Subjectively, the veteran reported a difference in the 
anatomy and feel of his upper jaw in the right area.  He 
denied pain, suppuration, swelling, or other complaints in 
that area.  Objective examination of the oral cavity revealed 
that it was without masses, ulcers or lesions.  The dentition 
was in adequate repair.  Residual ridges in the edentulous 
regions of the maxilla appeared to be without abnormality.  
Specifically, the area of tooth number 3 appeared healed 
without notable osseous or soft tissue defect.  The veteran's 
maxillary partial denture appeared to have adequate fit and 
was stable.  Temporomandibular joints had full range of 
motion without pops.  

The examiner's review of the panoramic radiograph 
demonstrated edentulous areas where the aforementioned teeth 
were extracted.  There was no focal abnormality, 
radioleucency or other lesion noted.  Of note was minimally 
pneumatized maxillary antra bilaterally which was likely a 
variation of normal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims (the Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of 
the applicable law, the Board concludes that the veteran does 
not currently have a partial loss of the upper mandible due 
to infection secondary to a tooth extraction.  Oral 
examination in July 2002 revealed that the area of tooth 
number 3 was healed with no defect from surgery in service.  
There was no notable osseous or soft tissue defect, and no 
findings of any loss of the upper mandible.  Residual ridges 
in the edentulous regions of the maxilla appeared to be 
without abnormality.  Although another VA examiner in July 
2002 diagnosed residuals of a tooth infection, partial loss 
of upper mandible, that examiner noted that the claims folder 
was not available for review and his diagnosis was not 
supported by the objective findings on examination, i.e., 
"no TMJ tenderness, partial dentures upper right and left 
quadrant, gingival - pink, no bleeding or abscesses."  
Therefore, this examiner's diagnosis is not found to be 
probative; whereas the dental examiner's findings were based 
upon review of the service medical records, detailed 
examination of the oral cavity, and review of radiographs.    

As noted, Congress has specifically limited entitlement for 
service-connected disease or injury to cases resulting in 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since there is no 
probative medical evidence of current existence of the 
claimed condition, service connection for partial loss of the 
upper mandible is not warranted.  Brammer, 3 Vet. App. at 
225.

In reaching this decision, the Board has considered the 
specific lay contention of the veteran that he currently has 
a upper mandible defect due to the extraction of his teeth in 
service.  However, as a layperson, he is not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the probative evidence of record shows that the 
veteran does not currently have partial loss of the upper 
mandible due to infection secondary to a tooth extraction.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a partial loss of the upper mandible 
due to infection secondary to a tooth extraction is denied.


REMAND

Regarding the veteran's claim for service connection for 
bilateral hearing loss and tinnitus, the examination afforded 
the veteran in July 2002, pursuant to the Board's January 
2001 remand, is inadequate to determine whether he currently 
has bilateral hearing loss and tinnitus related to noise 
exposure in service.  

The record shows that the veteran was examined by VA in 1997 
and 1998, and that hearing loss for VA disability purposes 
has been shown.  At the VA audiology examination in December 
1998, the veteran's military records and claims folder were 
not available for review; but the test results were 
considered valid and reliable for rating purposes.  At VA ear 
examination in December 1998, the examiner opined that the 
veteran's left-sided hearing loss was certainly consistent 
with a history of military noise exposure, and that pending 
results of an electronystagmography (ENG) and 
electrocochleography, should those be normal, then it would 
follow that the veteran's right-sided hearing was, at least 
as likely as not, secondary to both history of noise exposure 
as well as an apparent history of acoustic trauma to the 
right ear with healed tympanic membrane perforation and 
possible acicular dysfunction accounting for his conduction 
loss.  The veteran underwent the indicated ENG and ECoG tests 
at VA, and they were within normal limits.  

In March 2000, a private ear, nose and throat consultation 
report indicates that the consultation was requested by Dr. 
Julio Diaz-Jane.  In January 2001, the Board remanded the 
claims for further development, to include getting more 
records from the private physician Dr. Diaz-Jane, and to have 
the veteran undergo another audiology examination.  In May 
2002, the veteran wrote a statement that Dr. Diaz-Jane 
treated his wife and had never treated him for the claimed 
conditions.  

In July 2002, the veteran underwent VA audiology examination.  
The examiner opined that the speech reception threshold did 
not agree with pure tone assessment and the presence of 
acoustic reflex thresholds was inconsistent with the admitted 
hearing loss.  The examiner commented that the results were 
significantly worse than any other hearing test in the 
veteran's record, and opined that the degree of admitted 
hearing loss was not consistent with the veteran's military 
noise exposure history.  It was noted that the examination 
should not be adjudicated based on these findings.  It is 
unclear whether this examination is reliable, and it is 
unclear from the record whether the veteran currently has 
tinnitus that his related to his military service.  The 
veteran should be re-examined for clarification.  

In his November 1998 statement, the veteran claims that he 
contacted the herpes virus while in service in 1967, and that 
he currently has outbreaks.  The Board remanded this claim in 
January 2001, and the veteran was given a VA examination in 
July 2002.  The claims folder was not made available to the 
examiner at that time, and the requested nexus opinion was 
not given.  An nexus examination should be done before the 
Board decides the merits of this claim.  For these reasons, 
the case is remanded to the RO for the following action.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  The veteran should be afforded VA ear and 
audiology examinations.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiners prior to the 
requested examinations.  The examiners should 
indicate in the reports that the claims file 
was reviewed, including, but not limited to, 
the service medical records, the Report of 
Medical History dated in August 1986 wherein 
the veteran denied hearing loss, the April 
1989 Consultation Sheet noting very mild 
restricted high frequency hearing loss, and 
the December 1998 ear disease examination and 
subsequent testing.  All necessary tests 
should be conducted and the examiners should 
review the results of any testing prior to 
completion of the reports.

The examiners are asked to provide an opinion 
as to the date of onset and etiology of any 
current hearing loss and tinnitus.  
Specifically, the examiner should state 
whether it is as likely as not that any 
current bilateral hearing loss and tinnitus 
had their onset during active service or are 
related to any in-service disease or injury, 
i.e., noise exposure or dental work.  The 
examiners must provide comprehensive reports 
including complete rationales for all 
conclusions reached.  

2.  The veteran should be afforded a VA skin 
examination.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the reports that the claims file 
was reviewed, including, but not limited to, 
the service medical records.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner is asked to state whether or not 
the veteran currently has shingles or herpes, 
and if so, whether this condition had its 
onset during active service or is related to 
any in-service disease or injury.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

3.  Thereafter, the RO should review the 
claims folder and ensure that ensure that all 
of the foregoing development have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
reports.  The RO should ensure that the 
medical reports are complete and in full 
compliance with the above directives.  Remand 
instructions of the Board are neither 
optional nor discretionary.  If the reports 
are deficient in any manner or fail to 
provide the specific information requested, 
they must be returned to the physicians for 
correction. 38 C.F.R. § 4.2 (2002); See also 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, the RO should readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained as a result of this remand.  If the 
benefits sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental statement 
of the case and be given an appropriate 
period to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


